Dissenting Opinion
Arterburn, J.
The appellants sought a permanent injunction in the trial court to stop a so-called Urban Renewal Program by the City of Bloomington. (Redevelopment of Cities & Towns Act of 1953 as amended Acts 1957). The appellant owners of homes within the area described as “blighted,” claim the city failed to follow the statute in the preliminary proceedings under which hearings were to be held and a record made which determined that the appellants’ property was “blighted.”
Plaintiffs’ position secondly is that even if the defendant municipal corporation had complied with the law, the plaintiffs were still entitled to an injunction on the ground that the law is unconstitutional in that plaintiffs’ rights to their homes and the protection of their homes under both the Federal and the Indiana Constitutions, are violated for the reason that the statute attempts to authorize the taking of private property and the destruction of their homes and the transfer of the title to the same to a private use and to private individuals and not to public ownership.
In The Cemetery Company v. Warren School Township et al. (1957), 236 Ind. 171, 139 N. E. 2d 538, this Court made it plain that at some point along the proceedings in eminent domain, the party whose property is being taken may question and object to the right of the alleged condemnor to take the property; for example, that the condemnor is not a public corporation empowered to do so, or that the proceedings is a subterfuge to take the property not for a public purpose, but *347for a private purpose. We stated there, however, that if the condemnor had the authority and right to take the property, then the propriety or necessity of the taking could not be questioned “unless a question of fraud or bad faith is raised . . . or where the proceeding is a subterfuge to convey the property to a private use.” (Our italics)
I feel in this case and in all of these redevelopment proceedings, individuals whose homes or private property are being taken have a right to object and be heard on the ground that the particular property is not “blighted” and that it is not going to be applied to public use but is to be transferred to private ownership thereafter, if taken.
If particular property is a health menace, there, are proceedings by which that portion of it may be destroyed, but I know of no constitutional right by which what remains, for example, the land, can be taken from a private individual and thereafter “redeveloped” and turned over to private concerns or individuals for private use. We may not like the way some people live or the way they dress or conduct themselves, but so long as they are not a public menace, we have no right under the Constitution to make them conform to our standards. To me, one of the basic concepts of the Constitution is the protection of the minority against the tyranny of the majority.
It is my further understanding of the law that if a party believes the act to be unconstitutional, he is not obligated to follow the administrative proceedings outlined in the unconstitutional act in seeking his remedy, but he may consider the act as totally unconstitutional and attack it directly in another proceeding, asking for injunctive relief or a declaratory judgment.
I again approve Judge Achor’s dissenting opinion in which I concurred in Alanel Corporation, etc. v. Indianapolis Redevelopment Commission et al. (1958), 239 Ind. 35, 154 N. E. 2d *348515. See also McCoy et al. v. City of Evansville, etc. et al. (1958), 239 Ind. 98, 154 N. E. 2d 804.
Note. — Reported in 213 N. E. 2d 807.